DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on June 21, 2022, is a continuation of a prior U.S. non-provisional application, filed on September 27, 2019, which is the U.S. national stage of an international PCT application, filed on April 25, 2018 and claims benefit to U.S. provisional applications, filed on April 26, 2017 and April 25, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022 was filed       before the mailing of a first Office action in the present U.S. non-provisional application,                   in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on June 21, 2022. Claims 1-25 were canceled. Claims 26-45 were added. Claims 26-45 are pending for consideration in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 26-45 would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Double Patenting
Claims 26-45 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-25 of U.S. Patent No. 11,405,798. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
Claims 26-28 and 30-44 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-22 of U.S. Patent No. 10,892,957. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by reference claim 2, and considered as obvious variants of the reference claims to a person having ordinary skill in the art.
Claims 26-28 and 30-44 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-24 of U.S. Patent No. 10,833,957. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by reference claims 2 and 19, and considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
China Mobile et al. (CN 109842892 A1) provides reference disclosure considered as relevant to the subject matter of the present application (China Mobile, Abstract, “…a physical network function of a network service instance (NSI) (PNF) updating method, device and a computer readable storage medium, the method comprising: determining a need to change the related information of the RAN side physical device; setting the update message based on the result of the determination of the NSI, the updating message carries update indication information of the PNF update indication information of the PNF is as follows: adding indication information PNF, or modifying the indication information of the PNF or removing the PNF indication information, and sending the update message.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476